DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 are pending in the application.
Election/Restrictions
Applicant's election with traverse of compound F1, 
    PNG
    media_image1.png
    153
    193
    media_image1.png
    Greyscale
, in the reply filed on February 17, 2022 is acknowledged. The traversal is on the grounds that the international preliminary report on patentability provided by the international search authority found that the claims contained unity of invention. Applicant also argues that there is a common structure. This is not found persuasive because Unity of Invention in a national stage entry may be evaluated separately from its parent application. In addition, while claim 1 indicates the exclusion of N-(4-chloro-2-(3-pyridyl)-pyrimidin-5-yl)-2,2,2-trifluoro-acetamide, this compound is known in the prior art, as disclosed by the Harcken et al. Publication. N-(4-chloro-2-(3-pyridyl)-pyrimidin-5-yl)-2,2,2-trifluoro-acetamide (25c) is an intermediate compound with the following structure
    PNG
    media_image2.png
    137
    166
    media_image2.png
    Greyscale
, as indicated in the Election of Species mailed 1/6/2022. Thus, a feature found in the prior art even if it is excluded from the claim limitation cannot be considered to be a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6, 8, 9, and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 17, 2022.
Claims 1-15 are pending in the application. Claims 6, 8, 9, and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species. Claims 1-5, 7, and 11-15 will presently be examined to the extent they read on the elected subject matter of record.
Priority
This application is a National Stage Entry of PCT/EP2018/075227 filed September 18, 2018, which claims benefit to United Kingdom Foreign Application No. 1715323.0 filed September 22, 2017.
Information Disclosure Statement
Receipt of Information Disclosure Statement filed June 23, 2020 is acknowledged. 
Claim Objections
Claim 14 is objected to because of the following informalities:  missing article in line 2.  The claim recites “A method of controlling weeds at a locus comprising application to the locus of a weed controlling amount of a compound according to claim 1”. The claim should recite “A method of controlling weeds at a locus comprising application to the locus of a weed a controlling amount of a compound according to claim 1”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific asserted utility or a well-established utility.
Claim 15 is directed to “use of a compound of Formula (I) as defined in claim 1 as a herbicide”. Claim 15 is not directed to a process, machine, manufacture or composition of matter, or any new and useful improvement as defined. 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
.

Claim 15 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 4-5, 7, and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 13-18 and 20 of copending Application No. 16/649,627 (‘627). Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to a compound of formula (I) . 
    PNG
    media_image3.png
    208
    236
    media_image3.png
    Greyscale
. Each application recites X1 is N or CR1, R2 is C1-C6-alkyl, R4 is hydrogen, as currently claimed. Each application recites a herbicidal composition comprising a compound of Formula (I) and an agriculturally acceptable formulation adjuvant (claim 11, instant application; claim 15, copending Application No. ‘627). Each application recites the herbicidal composition comprises at least one additional pesticide (claim 12, instant application; claim 16, 3 of copending Application No. ‘627 is -C(O)X2R12. However, it would have been obvious to one of ordinary skill in the art that when X2 is O and R12 is C1-C6alkyl in copending Application No. ‘627 that is an obvious variant of R3 is C(O)R9 of the instant application, wherein R9 is CralkoxyCsalkyl, wherein r is 1, 2, 3, 4 or 5, s is 1, 2, 3, 4, or 5, and the sum of r+s is less than or equal to 6.  For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of copending Application No. ‘627.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 3, 4-5, 7, and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6-9, 12, 13, and 14 of copending Application No. 16/649,628 (‘628). Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn 
    PNG
    media_image3.png
    208
    236
    media_image3.png
    Greyscale
. Each application recites X1 is N or CR1, R2 is C1-C6-alkyl, R3 is -C(O)R9; R4 is hydrogen, as currently claimed. Each application recites a herbicidal composition comprising a compound of Formula (I) and an agriculturally acceptable formulation adjuvant (claim 11, instant application; claim 12, copending Appplication No. ‘628). Each application recites the herbicidal composition comprises at least one additional pesticide (claim 12, instant application; claim 13, copending Appplication No. ‘628). Each application recites a method of controlling weeds at a locus comprising application to the locus of a weed controlling amount of a compound of Formula (I) (claim 14, instant application; claim 1, copending Appplication No. ‘628). The applications differ in that claim 1 of copending Appplication No. ‘628 is directed to a method, comprising applying as an herbicide a compound of formula (I). It would have been obvious to one of ordinary skill in the art that the compound of Formula (I) of the instant application can be used in a method as a herbicide because claim 11 of the instant application recited “A herbicide composition”.  For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of copending Application No. ‘628.


Examiner’s Note
	Initially, the Examiner searched for Applicant’s elected species compound F1, 
    PNG
    media_image1.png
    153
    193
    media_image1.png
    Greyscale
. However, since no prior art was found which could be used to reject the claims, the search was expanded to X1 is CR1. The search was not further expanded because prior art was found to reject the claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 7, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP2014-208631 (JP ‘631) in view of JP2015-147757A (JP ‘757). Machine translations of both references are provided with this Office Action. 
Applicant’s Invention
Applicant claims a compound of Formula (I). Applicant also claims a herbicidal composition comprising a compound of Formula (I) and an agriculturally acceptable formulation adjuvant. Applicant claims a method of controlling weeds at a locus comprising application to the locus of a weed a controlling amount of a compound according to claim 1. 
Determination of the scope of the content of the prior art
(MPEP 2141.01)
Regarding claims 1, 2, 3, 4, 5, and 7, JP ‘631 teaches pyridine-pyridine derivatives useful as pesticides. JP ‘631 teaches pesticidal pyridino-pyridine and derivatives (Abstract, translation). The compounds are useful as pest control agents (Abstract) as well as herbicides (e.g., paragraph [0001], translation). JP ‘631 teach 
    PNG
    media_image4.png
    97
    170
    media_image4.png
    Greyscale
(page 4, paragraph [0009]. B1 is represented by B-1, B-2, B-3, or B-4 
    PNG
    media_image5.png
    84
    323
    media_image5.png
    Greyscale
(page 4, paragraphs [0010-0010-1]). JP ‘631 teaches a pyridino-pyridine derivative having fluoro, trifluoromethyl, and urea substituents (page 85, line 30, middle compound, and page 121, line 5, translation).
Regarding claims 11-13, JP ‘631 teaches additional ingredients such as surfactants (i.e., adjuvants) may be present (page 277, paragraph [0279], translation), and additional pesticides or herbicides may be added at the time of formulation (page 280, paragraphs [0315]-[0324], translation).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
JP ‘631 does not specifically disclose the central ring is a pyrimidine. It is for this reason JP ‘757 is added as a secondary reference. 
JP ‘757 is in the same field of pyridine-pyridine derivatives useful as pesticides and herbicides (page 1, translation) and teaches that said compounds may contain a pyridine or a pyrimidine ring next to the pyridine ring in the compounds (page 51, translation).


Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of JP ‘631 and JP ‘757 to formulate a compound with a pyrimidine ring. It would have been obvious to one of ordinary skill in the art to the time the invention was filed to substitute the pyridine central ring of the compound of JP ‘631 with a pyrimidine ring to formulate compounds that are used as pest control agents or herbicides; thus, arriving at the claimed invention. One skilled in the art would be motivated to do so, with a reasonable expectation of success, because either ring is already known to be suitable as the central ring in similar compounds for the same herbicidal purpose, as taught by JP ‘757.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328. The examiner can normally be reached Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/           Examiner, Art Unit 1616                                                                                                                                                                                             

/ERIN E HIRT/           Primary Examiner, Art Unit 1616